Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title has been amended as follows: 
ILLUMINATION APPARATUS HAVING A COHERENT LIGHT SOURCE AND DIFFRACTION OPTICAL DEVICE THAT HAS A PLURALITY OF DIFFRACTION ZONES AND WIDENS THE WIDTH OF THE ILLUMINATION ZONE

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an illumination apparatus that illuminates a zone having a  first and second direction crossing the first direction.  The apparatus having a light source emitting coherent light beams and a diffraction optical device that diffracts the light emitted by the light source s that a width of the zone in the second direction becomes wider along the first direction of the zone from the nearer side of the diffraction device. The diffraction device comprises a plurality of diffraction zones corresponding to the plurality of coherent beams to illuminate the zone and a light source controller.

Kurashige (U.S. Pat. 10,023,105) discloses a apparatus with difrrractor and coherent light source. However, the cited reference fail to individually disclose, or suggest when combined, a diffracter diffracting so that the width of the zone increases along with a light source controller.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the diffractor having corresponding zones that diffracts to widen the width and light source controller in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875